Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.        The drawings filed on 09/06/2018 are accepted.
Oath/Declaration
3.         For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 02/25/2019 has been received.

    Information Disclosure Statement
4.         The information disclosure statements (IDS) submitted on 01/16/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 01/16/2019 is attached to the instant Office action. 
 Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
           Claim Rejections - 35 USC § 101
6.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

           Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
           Step 1
           The claims under Step 1 are directed towards a method (claims 1-10), computer-readable medium (article of manufacture, claims 11-17) and system (claims 18-21). 
          Step 2A, prong 1:
          Claim 1 recites:
          A computer-implemented method for designing a 3D modeled object by interaction of a user with a feature-based CAD system, the 3D modeled object representing a 
       - creating structural member features, each structural member feature representing a respective structural member of the mechanical structure;     (Mental Processes using pen and paper)
      - displaying to the user a graphical representation of the mechanical structure based on the structural member features;    (insignificant extra-solution activity)
       and - creating corner features, each corner feature representing a respective corner of the mechanical structure, the creation of the corner features being performed automatically by the system, the corner features being editable by the user.   (see Step 2A Prong 2)
        The limitation of “creating structural member features, each structural member feature representing a respective structural member of the mechanical structure” is an abstract idea because it is directed to a mental process. Under a broadest reasonable interpretation, this limitation in claim 1 is to create structural member features to represent a mechanical structure, falls within the Mental Processes enumerated category of abstract ideas because it could be "performed by humans without a computer", i.e. mental processes that require human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation (see MPEP 2106.04(a)(2)(III)). Accordingly, at step 2A, 
        Step 2A, Prong 2:
        This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation fall within the mental processes grouping, and the claim 1 recites an abstract idea. Claim 1 has no additional limitations that integrate the abstract idea into a practical application. The first limitation of claim 1 “A computer-implemented method for designing a 3D modeled object by interaction of a user with a feature-based CAD system, the 3D modeled object representing a mechanical structure, the mechanical structure including structural members ….” is recitation of using a generic computer components (memory, processor) that do not impose any meaningful limitations on practicing the abstract idea. The last limitation of claim 1 “creating corner features, each corner feature representing… the creation of the corner features being performed automatically by the system,…” is recitation of using a generic computer components that do not impose any meaningful limitations on practicing the abstract idea.
         Step 2B:
         The claim as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with in the Step 2A, Prong Two analysis, with respect to integration of the abstract idea 
         For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
         Independent Claims 11 and 18 are similar to claim 1 and therefore are rejected under the same rationale as stated above.
         Dependent claims 2-10 are rejectable as a Judicial Exception (JE) since they do not have any limitations that add significantly more than the abstract idea or add any practical application.
         Claims 2, 3 and 4 are dependent on independent claim 1 and include all the limitations of claim 1. The limitations of claims 2 and 3 “displaying one or more graphical items each indicative…” and “displaying a list including the one or more graphical items” are recitation of insignificant extra-solution activity. The limitation of claim 4 “displaying 
       Claims 5 and 8 are dependent on independent claim 1 and include all the limitations of claim 1. The limitation of claim 5 “creating the structural member features comprises, for at least one extremity of the respective structural member… by the user, positioning said at least one extremity at a location…” is recitation of Mental Processes using pen and paper. Moreover, last limitation of claim 5 “automatically by the system, generating information describing said positioning, the creation of a respective corner feature…” and limitation of claim 8 “the corner features are selectable and editable in bulk, and/or the system is adapted for automatic replication of a user edition of a corner feature…” are recitations of “mere automation of a manual process” and do not amount to significantly more than the abstract idea. (See MPEP 2106.05(a)(I)). Therefore, claims 5 and 8 do not impose any meaningful limitations on practicing the abstract idea. 
        Claims 6 and 10 are dependent on independent claim 1 and include all the limitations of claim 1. The limitation of claim 6 “the positioning comprises a selection of the other structural member or of a geometrical element of a grid where the other structural member is positioned” is recitation of Mental Processes using pen and paper. The limitation of claim 10 “the mechanical structure is: - a building, - a machine frame…..” is recitation of non-functional data descriptions which does not add anything more to overcome the 
          Claims 7 and 9 are dependent on independent claim 1 and include all the limitations of claim 1. The limitation of claim 7 “at least one corner feature is adapted for any one or any combination of the following editions… one or more of the structural member features connected together at the corner… specifying trimming information… defining a connected element” and the limitation of claim 9 “the creation of a corner feature includes determining a type depending on the number of structural members connected at the corner and/or on the location…” are recitations of non-functional data descriptions which do not add anything more to overcome the abstract idea. Therefore, claims 7 and 9 do not amount to significantly more than the abstract idea.
         Dependent claims 12-16, 17 are similar to claims 2-6, 10 and claims 19-21 are similar to claims 2-4 respectively, therefore they are rejected under the same rationale as stated above.
         Therefore, the claims 1-21 are not patent eligible.
       Claim Rejections - 35 USC § 103
7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
        Claims 1-9, 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Document1_YouTube, (“AutoCAD Plant 3D Tutorial: How To Create Structural Objects”) (hereinafter DOC1) and in view of Document2_YouTube (“AutoCAD I 04-22 Drawing Rectangles Adding Rounded Corners”) (hereinafter DOC2) and further in view of Willis et al. (Patent No. US9841750B2) (hereinafter Willis).
        Regarding claim 1, DOC1 teaches for designing a 3D modeled object by interaction of a user with a feature-based CAD system, the 3D modeled object representing a mechanical structure, the mechanical structure including structural members (According to Spec. of current application in para [0094]: “As shown on FIG. 4, 3D modeled object 40 is designed using a parallelepiped grid 45 made of straight segments, and comprises structural member features including columns 46 and 47 and beams 48 and 48' each fitting (i.e. matching in direction and length) one or a succession of several segments of grid 45”. That means structural member features includes columns, beams and one or more segments. DOC1 disclosed about 3D modeled structure in the video such as: “00:04:  While the structural feature in AutoCAD Plant 3D is not intended to be a complete structural    
00:09:    design application, you can use it to create a variety of common
00:12    structural objects. You'll find the tools needed to create structural
00:15    objects in a distinct Ribbon tab labeled Structure. One option for creating structural objects
00:21    is to create a grid, and then align all of your members to the grid.
00:31     You can also create beams and columns using existing AutoCAD lines or polylines, or add
00:36     them to a drawing by just picking points. The last step before creating beams or columns
00:41     is to select which member size to use - use Member Settings to specify this.”
 Here, at the above transcript, the YouTuber mentioned, by using the AutoCAD tool, someone can design a complete structural object. In order to create structural object, someone can create beams and columns and align all of the members on the grid. As per Spec. of current application, structural member features includes columns, beams, 
        DOC1 teaches the mechanical structure further including corners, respective structural members being connected together at each corner, the method comprising: (DOC1 disclosed the mechanical structure that includes corners in FIG. 2. The YouTuber mentioned at 00:31 timestamp about creating the columns and beams, which represent the structural member features (according to Spec. of current application). Therefore, in FIG. 2, it is seen that when columns and beams are connected at one single point (at the timestamp 3:27), it created a corner, that means structural members being connected together at each corner and this corner is included in the mechanical structure as well);
         DOC1 teaches creating structural member feature, each structural member feature representing a respective structural member of the mechanical structure (DOC1 disclosed about creating structural member such as: “00:31     You can also create beams and columns using existing AutoCAD lines or polylines, or add

00:41     is to select which member size to use - use Member Settings to specify this”. As per Spec. of current application, structural member features includes columns, beams, therefore, this video disclosed about creating of structural member features (YouTuber mentioned about it during the timestamp of 00:31 to 0041), where different settings or feature had been selected by the user to build the structural member. Eventually the creation of mechanical structure that includes the structural member features had been taught in this video as well);
         DOC1 teaches displaying to the user a graphical representation of the mechanical structure based on the structural member features (DOC1 displayed the mechanical structure which is based on the structural member features (beams and columns) in FIG.1. Here, at the timestamp 5:01 the user built or designed the whole structure by applying different features of AutoCAD tool. This represents as mechanical structure and it has been shown in GUI (graphical user interface));
        DOC1 teaches each corner feature representing a respective corner of the mechanical structure (According to Spec. of current application in para [0017]: “Locations of the mechanical structure at which structural member are connected are called "corners".” DOC1 disclosed the mechanical structure that includes corners in FIG. 2. YouTuber mentioned at 00:31 timestamp about creating the columns and beams, which represent the structural member features (according to Spec. of current application). Therefore, in FIG. 2, it is seen that when columns and beams are connected 
       However, DOC1 doesn’t implicitly teach creating corner features, [each corner feature representing a respective corner of the mechanical structure], the creation of the corner features being performed automatically by the system, the corner features being editable by the user.
         DOC2 teaches creating corner features, the creation of the corner features being performed automatically by the system, the corner features being editable by the user (DOC2 disclosed about creating corner such as: 
    “00:04     drawing rectangles adding rounded,  
     00:07     corners we can add a fill it  
     00:20     exterior expounded exterior corner and a
     00:24     fill it is a rounded interior corner but
     00:28     in AutoCAD terms we use the term fill it 
     00:31     to describe both a fill it and around so
 00:35     we're going to go up and choose the
      00:37     rectangle command and down on the
      00:40     command line we're going to come down
      00:41     and choose filling we're going to put in a fill it value
      00:47     enter we'll ask for the first corner and

      00:53     the same fill it radius in on all four
      00:57     corners I can go and do that again
      01:00    I can pick the fill it command I'll say
      01:16    90-degree corners I have to remember to
      01:18    set the ill it radius to zero so I want
      01:22    to go up to the rectangle command I have
     01:24    to go to the fill it set the radius to
     01:27    zero and now I can go back in and draw
     01:32    90-degree corner rectangles so we can
     01:36    add rounded corners and AutoCAD uses the
     01:40    term fill it to describe those in our
     01:43    rectangles”. Here, at the above transcript, the YouTuber mentioned, by using the AutoCAD tool the corner can be created at the rectangles. The first figure FIG. 1, 90-degree corner rectangles, rounded corner rectangles have been created by the AutoCAD tool. In the FIG. 2 of DOC2 (at timestamp 0:49) some corner features got created by the system or the AutoCAD tool where the user can specify the value of first corner point and fillet radius for a rectangle. Therefore, the creation of corner features has been performed automatically by the CAD system or AutoCAD tool and the user has the control over editing the corner features (as discussed above));     
DOC1 and DOC2 are analogous because they are related in creating corner features where each corner feature represents the respective corner of the mechanical structure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DOC1 and DOC2 to perform the creation of corners by applying various corner features of AutoCAD tool and build structural members where members are connected together at each corner. One of ordinary skill in the art would have been motivated to make such a combination because, by applying various corner features the corners in the rectangle or any structure can be created or designed, that would help in designing the mechanical structure.
         However, DOC1 and DOC2 don’t teach A computer-implemented method.
         Willis teaches A computer-implemented method (Willis disclosed in Abstract “Methods, systems, and apparatus include computer programs encoded on a computer- readable storage medium, including a method for 3D printing without preprocessing a CAD model before delivery to a 3D printer.” In Col. 1 lines 17-18: “3D printers use a variety of processes and materials for disclosed about computer-implemented method for producing a 3D object”. Therefore, Willis taught a computer-implemented method for designing a 3D modeled object or a three-dimensional structure);
       However, DOC1, DOC2 and Willis are analogous because they are related to design a 3D modeled object or a three-dimensional structure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DOC1 and DOC2 with Willis to design a 3D 
           Regarding claim 2, DOC1, DOC2 and Willis teach The method of claim 1, wherein DOC2 teaches the method further comprises displaying one or more graphical items each indicative of a respective corner feature, each graphical item being selectable by the user for edition of its respective corner feature (According to Spec. of current application in para [0036]: “Such graphical items may be any kind of visual elements that allow the user recognizing the type and/or any other characteristic of the created features, such as symbols, icons or text descriptions”. DOC2 displayed the graphical items in FIG. 2 as ‘text descriptions’ or an option where the user can specify or input the value of first corner point and fillet radius for a rectangle. Here, the option to specify the first corner point is one of graphical item or element which is indicative of a respective corner feature. Since the user has the control over editing the corner features by using the AutoCAD tool, i.e. graphical item is selectable by the user).
          Regarding claim 3, DOC1, DOC2 and Willis teach The method of claim 2, wherein DOC1 teaches the method comprises displaying a list including the one or more graphical items (According to Spec. of current application in para [0036]: “Graphical items may be displayed within a list (or "feature list"), that is, a graphical representation of the set of features where each feature is represented individually and successively.” Moreover, in para [0037] of Spec. “In examples, the feature list may be DOC1 disclosed a feature list in FIG. 3 at the timestamp 3:27 of the video. Here, the user can select their required structure member settings where different feature list such as structural member’s shape type, shape size, orientation etc. has been displayed. The different features in this FIG. 3 is displayed as graphical items or an option where the user can choose their own setting for the structural member design and each feature list is scrollable and/or expandable/shrinkable. Therefore, different feature list have been displayed in FIG. 3 of DOC1, which indicates some graphical items as ‘text descriptions’).
        Regarding claim 4, DOC1, DOC2 and Willis teach The method of claim 3, wherein DOC1 teaches the method comprises displaying: the graphical representation of the mechanical structure in a first display area (DOC1 displayed the mechanical structure which is based on the structural member features (beams and columns) in FIG.1. Here, at the timestamp 5:01 the user built or designed the whole structure by applying different features of AutoCAD tool. This is graphical representation of the mechanical structure, has been displayed in GUI (graphical user interface) of the computer and this is assumed as a first display area),
       and DOC1 teaches the list in a second display area (DOC1 disclosed a feature list in FIG. 3 at the timestamp 3:27 of the video. Here, the user can select their required structure member settings where different feature list such as structural member’s shape type, shape size, orientation etc. has been displayed. The different features in this FIG. 3 is displayed as graphical items or an option where the user can choose their own setting for the structural member design and each feature list is scrollable and/or DOC1, which indicates some graphical items as ‘text descriptions’ (according to Spec.)).
       Regarding claim 5, DOC1, DOC2 and Willis teach The method of claim 1, wherein DOC1 teaches creating the structural member features comprises, for at least one extremity of the respective structural member represented by at least one structural member feature: - by the user, positioning said at least one extremity at a location where another structural member is already positioned (DOC1 disclosed about creating the structural member such as:  
“00:31    You can also create beams and columns using existing AutoCAD lines or polylines, or add
00:36     them to a drawing by just picking points. The last step before creating beams or columns
00:41     is to select which member size to use - use Member Settings to specify this.
00:46     In the Member Settings dialog, you can select the library, the profile, and size. You can
00:52     also set the rotation angle, and insertion point.
00:55     We're going to start by drawing a W12x40 beam by selecting it from the Shape size dialog
01:01     and placing it on our drawing. Okay. We're going to start by adding our members,
01:09     by pressing the Member button on the ribbon. As mentioned earlier, we can just click on
01:15     the page to draw the structural items, or we can start the command and pick parts of
01:24      our Grid, or finally, we can start the command and go

         However, DOC1 doesn’t teach automatically by the system, generating information describing said positioning, the creation of a respective corner feature being based on said information. 
          DOC2 teaches automatically by the system, generating information describing said positioning, the creation of a respective corner feature being based on said information (DOC2 disclosed in FIG. 2 some corner features got created by the system or the AutoCAD tool (at timestamp 0:49), where the user can specify the value of first corner point and fillet radius for a rectangle. Therefore, the creation of corner features has been performed automatically by the CAD system or AutoCAD tool and the information of positioning got generated when user specified the value of first corner and fillet radius for a rectangle).
           Therefore, DOC1 and DOC2 are analogous because they are related in creating corner features where each corner feature represents the respective corner of the mechanical structure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DOC1 and DOC2 to perform the creation of corners by applying various corner features  One of ordinary skill in the art would have been motivated to make such a combination because, by applying various corner features, the corners at the rectangle or any structure can be created or designed, that would help in designing the mechanical structure.
          Regarding claim 6, DOC1, DOC2 and Willis teach The method of claim 1, wherein DOC1 teaches the positioning comprises a selection of the other structural member or of a geometrical element of a grid where the other structural member is positioned, the information describing said positioning comprising an indication of such selection (DOC1 mentioned in the video “00:04:  While the structural feature in AutoCAD Plant 3D is not intended to be a complete structural    
00:09:    design application, you can use it to create a variety of common
00:12    structural objects. You'll find the tools needed to create structural
00:15    objects in a distinct Ribbon tab labeled Structure. One option for creating structural objects
00:21    is to create a grid, and then align all of your members to the grid. 
00:25    The Grid dialog box allows you to define rows, columns, and elevations for the 3D grid.” It has been discussed in this video, how to create a grid and align or position the structural members on the grid. In FIG. 5, there is a command ‘specify start point of structural member’ at the command bar (bottom of the Figure) and another command on the thumbnail of the video such as ‘specify end point of structural member’. Therefore, both of these commands are the indication of selecting the information for positioning the structural member). 
DOC1, DOC2 and Willis teach The method of claim 1, wherein DOC1 teaches at least one corner feature is adapted for any one or any combination of the following editions, with respect to one or more of the structural member features connected together at the corner represented by the at least one corner feature: - specifying trimming information, - specifying a connection type, and/or - defining a connected element (For the purposes of applying prior art and to facilitate compact prosecution, Examiner decided to consider only ‘specifying trimming information’ as one of the corner feature for this claim 7. The prior art DOC1 discussed about creating corners, the YouTuber mentioned at 00:31 timestamp about creating the columns and beams, which represent the structural member features (according to the Spec. of current application). Therefore, in FIG. 2, it is seen that when columns and beams are connected at one single point (at the timestamp 3:27), it created a corner, that means structural members being connected together at each corner. Moreover, DOC1 disclosed about trimming in the video such as: 
“03:43    Now the beams on this grid are not evenly sized, so when I use COPY, some of the lengths of
03:52    the beams will overlap. After I place these beams, I will use Grip.
04:34   We need to clean up one more intersection, using the Cut Back Member command.
04:38    It works kind of like the AutoCAD TRIM command. You select the limiting member and then the
04:44   member to be cut back. Here we select the column, and then cut back

       Regarding claim 8, DOC1, DOC2 and Willis teach the method of claim 1, wherein DOC1 teaches the corner features are selectable and editable in bulk, and/or the system is adapted for automatic replication of a user edition of a corner feature to one or more other corner features (DOC1 disclosed about copying columns and beams (as structural members). The YouTuber mentioned such as: “02:17   And I'm going to continue on with my structure, where I can use the AutoCAD COPY command to 
02:21     put in the rest of the columns. And again, I'm just going to enter COPY, select
02:26     my object, select my base point, and the insertion point of the other columns.
02:43      Now that I have my columns in, I'm going to add some beams, again by pressing the Member
02:48     button on the ribbon. This beam will have the same size as already
02:57     set in the Member Settings dialog, in this case W12x40.
03:34      And now I can place some more beams and then use COPY to finish the structure.” Here, the user applied the COPY command during the placing of structural 
        Regarding claim 9, DOC1, DOC2 and Willis teach The method of claim 1, wherein DOC1 teaches the creation of a corner feature includes determining a type depending on the number of structural members connected at the corner and/or on the location of the connection with respect to the connected structural members (For the purposes of applying prior art and to facilitate compact prosecution, Examiner decided to consider the last portion of the claim language such as ‘a corner feature includes determining on the location of the connection with respect to the connected structural members’. In the video of DOC1 at the timestamp 3:34, there were commands such as ‘Specify start point of structural member’ and ‘Specify end point of structural member’. Here, it can be seen that a corner already created earlier by the structural members before these two commands appeared on the system, then the AutoCAD tool asked for those two commands. Then other two corners (according to the positions or locations of first structural members) got created with structural members, (in FIG.6, at timestamp 3:41) that means the structural members got positioned after the system received the abovementioned two commands. Therefore, it is understood that depending on the location or connection of the connected structural members, the creation of a corner feature got determined by the system or AutoCAD tool).
       Regarding claim 11, DOC1 teaches for designing a 3D modeled object by interaction of a user with a feature-based CAD system, the 3D modeled object representing a mechanical structure, the mechanical structure including structural members (According to Spec. of current application in para [0094]: “As shown on FIG. 4, 3D modeled object 40 is designed using a parallelepiped grid 45 made of straight segments, and comprises structural member features including columns 46 and 47 and beams 48 and 48' each fitting (i.e. matching in direction and length) one or a succession of several segments of grid 45”. That means structural member features includes columns, beams and one or more segments. DOC1 disclosed about 3D modeled structure in the video such as: “00:04:  While the structural feature in AutoCAD Plant 3D is not intended to be a complete structural    
00:09:    design application, you can use it to create a variety of common
00:12    structural objects. You'll find the tools needed to create structural
00:15    objects in a distinct Ribbon tab labeled Structure. One option for creating structural objects
00:21    is to create a grid, and then align all of your members to the grid.
00:31     You can also create beams and columns using existing AutoCAD lines or polylines, or add
00:36     them to a drawing by just picking points. The last step before creating beams or columns
00:41     is to select which member size to use - use Member Settings to specify this.”
 Here, at the above transcript, the YouTuber mentioned, by using the AutoCAD tool, someone can design a complete structural object. In order to create structural object, someone can create beams and columns and align all of the members on the grid. As per Spec. of current application, structural member features includes columns, beams, therefore, this video disclosed about creating of structural member (YouTuber 
        DOC1 teaches the mechanical structure further including corners, respective structural members being connected together at each corner, the method comprising: (DOC1 disclosed the mechanical structure that includes corners in FIG. 2. The YouTuber mentioned at 00:31 timestamp about creating the columns and beams, which represent the structural member features (according to Spec. of current application). Therefore, in FIG. 2, it is seen that when columns and beams are connected at one single point (at the timestamp 3:27), it created a corner, that means structural members being connected together at each corner and this corner is included in the mechanical structure as well);
         DOC1 teaches creating structural member features, each structural member feature representing a respective structural member of the mechanical structure (DOC1 disclosed about creating structural member such as: “00:31     You can also create beams and columns using existing AutoCAD lines or polylines, or add
00:36     them to a drawing by just picking points. The last step before creating beams or columns

         DOC1 teaches displaying to the user a graphical representation of the mechanical structure based on the structural member features (DOC1 displayed the mechanical structure which is based on the structural member features (beams and columns) in FIG.1. Here, at the timestamp 5:01 the user built or designed the whole structure by applying different features of AutoCAD tool. This represents as mechanical structure and it has been shown in GUI (graphical user interface));
        DOC1 teaches each corner feature representing a respective corner of the mechanical structure (According to Spec. of current application in para [0017]: “Locations of the mechanical structure at which structural member are connected are called "corners".” DOC1 disclosed the mechanical structure that includes corners in FIG. 2. YouTuber mentioned at 00:31 timestamp about creating the columns and beams, which represent the structural member features (according to Spec. of current application). Therefore, in FIG. 2, it is seen that when columns and beams are connected at one single point (at the timestamp 3:27), that means a corner of the mechanical 
       However, DOC1 doesn’t implicitly teach creating corner features, [each corner feature representing a respective corner of the mechanical structure], the creation of the corner features being performed automatically by the system, the corner features being editable by the user.
         DOC2 teaches creating corner features, the creation of the corner features being performed automatically by the system, the corner features being editable by the user (DOC2 disclosed about creating corner such as: 
    “00:04     drawing rectangles adding rounded,  
     00:07     corners we can add a fill it  
     00:20     exterior expounded exterior corner and a
     00:24     fill it is a rounded interior corner but
     00:28     in AutoCAD terms we use the term fill it 
     00:31     to describe both a fill it and around so
 00:35     we're going to go up and choose the
      00:37     rectangle command and down on the
      00:40     command line we're going to come down
      00:41     and choose filling we're going to put in a fill it value
      00:47     enter we'll ask for the first corner and
      00:50     I'll come and I'll make it and it puts

      00:57     corners I can go and do that again
      01:00    I can pick the fill it command I'll say
      01:16    90-degree corners I have to remember to
      01:18    set the ill it radius to zero so I want
      01:22    to go up to the rectangle command I have
     01:24    to go to the fill it set the radius to
     01:27    zero and now I can go back in and draw
     01:32    90-degree corner rectangles so we can
     01:36    add rounded corners and AutoCAD uses the
     01:40    term fill it to describe those in our
     01:43    rectangles”. Here, at the above transcript, the YouTuber mentioned, by using the AutoCAD tool the corner can be created at the rectangles. The first figure FIG. 1, 90-degree corner rectangles, rounded corner rectangles have been created by the AutoCAD tool. In the FIG. 2 of DOC2 (at timestamp 0:49) some corner features got created by the system or the AutoCAD tool where the user can specify the value of first corner point and fillet radius for a rectangle. Therefore, the creation of corner features has been performed automatically by the CAD system or AutoCAD tool and the user has the control over editing the corner features (as discussed above)).    
DOC1 and DOC2 are analogous because they are related in creating corner features where each corner feature represents the respective corner of the mechanical structure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DOC1 and DOC2 to perform the creation of corners by applying various corner features of AutoCAD tool and build structural members where members are connected together at each corner. One of ordinary skill in the art would have been motivated to make such a combination because, by applying various corner features the corners in the rectangle or any structure can be created or designed, that would help in designing the mechanical structure.
        However, DOC1 and DOC2 don’t teach A non-transitory computer-readable medium having recorded thereon a computer program comprising instructions for performing a computer-implemented method.  
        Willis teaches A non-transitory computer-readable medium having recorded thereon a computer program comprising instructions for performing a computer-implemented method (Willis disclosed in col. 9 lines 12-20: “In one implementation, a computer program product is tangibly embodied in an information carrier. The computer program product contains instructions that, when executed, perform one or more methods, such as those described above. The information carrier is a computer or machine-readable medium, such as the memory 504, the storage device 506, or memory on processor 502.” Therefore, it is understood that in Willis’s disclosure the computer program product contains instructions and it performs one or more computer-implemented methods when get executed).
DOC1, DOC2 and Willis are analogous because they are related to design a 3D modeled object or a three-dimensional structure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DOC1 and DOC2 with Willis to design a 3D modeled object by user-interactive computer-implemented method. One of ordinary skill in the art would have been motivated to make such a combination because, the computer-implemented method and feature-based AutoCAD tool (that is build-in inside the computer) can be employed to design a 3D modeled object or mechanical structure.
          Regarding claims 12-16, DOC1, DOC2 and Willis teach The medium of claim 11, are incorporating the rejections of claims 2-6 respectively (because claims 12-16 have substantially similar claim language as claims 2-6), therefore claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over DOC1, DOC2 and Willis as discussed above for the same rationale.
          Regarding claim 18, DOC1 teaches A feature-based CAD system comprising: (The YouTuber in the video of DOC1 discussed that 3D modeled object like structural member can be created in feature-based AutoCAD tool (YouTuber mentioned about feature-based AutoCAD at the timestamp 00:04). Here this AutoCAD tool is a feature-based CAD system, because user can create/design any mechanical structure by applying various features that is already built-in the AutoCAD tool);
         DOC1 teaches for designing a 3D modeled object by interaction of a user with a feature-based CAD system, the 3D modeled object representing a mechanical structure, the mechanical structure including structural members ”. That means structural member features includes columns, beams and one or more segments. DOC1 disclosed about 3D modeled structure in the video such as: “00:04:  While the structural feature in AutoCAD Plant 3D is not intended to be a complete structural    
00:09:    design application, you can use it to create a variety of common
00:12     structural objects. You'll find the tools needed to create structural
00:15     objects in a distinct Ribbon tab labeled Structure. One option for creating structural objects
00:21     is to create a grid, and then align all of your members to the grid.
00:31     You can also create beams and columns using existing AutoCAD lines or polylines, or add
00:36     them to a drawing by just picking points. The last step before creating beams or columns
00:41     is to select which member size to use - use Member Settings to specify this.”
 Here, at the above transcript, the YouTuber mentioned, by using the AutoCAD tool, someone can design a complete structural object. In order to create structural object, someone can create beams and columns and align all of the members on the grid. As per Spec. of current application, structural member features includes columns, beams, therefore, this video disclosed about creating of structural member (YouTuber 
        DOC1 teaches the mechanical structure further including corners, respective structural members being connected together at each corner, the method comprising: (DOC1 disclosed the mechanical structure that includes corners in FIG. 2. The YouTuber mentioned at 00:31 timestamp about creating the columns and beams, which represent the structural member features (according to Spec. of current application). Therefore, in FIG. 2, it is seen that when columns and beams are connected at one single point (at the timestamp 3:27), it created a corner, that means structural members being connected together at each corner and this corner is included in the mechanical structure as well);
         DOC1 teaches creating structural member features, each structural member feature representing a respective structural member of the mechanical structure (DOC1 disclosed about creating structural member such as: “00:31     You can also create beams and columns using existing AutoCAD lines or polylines, or add
00:36     them to a drawing by just picking points. The last step before creating beams or columns

         DOC1 teaches displaying to the user a graphical representation of the mechanical structure based on the structural member features (DOC1 displayed the mechanical structure which is based on the structural member features (beams and columns) in FIG.1. Here, at the timestamp 5:01 the user built or designed the whole structure by applying different features of AutoCAD tool. This represents as mechanical structure and it has been shown in GUI (graphical user interface));
        DOC1 teaches each corner feature representing a respective corner of the mechanical structure (According to Spec. of current application in para [0017]: “Locations of the mechanical structure at which structural member are connected are called "corners".” DOC1 disclosed the mechanical structure that includes corners in FIG. 2. YouTuber mentioned at 00:31 timestamp about creating the columns and beams, which represent the structural member features (according to Spec. of current application). Therefore, in FIG. 2, it is seen that when columns and beams are connected at one single point (at the timestamp 3:27), that means a corner of the mechanical structure has been 
       However, DOC1 doesn’t implicitly teach creating corner features, [each corner feature representing a respective corner of the mechanical structure] the creation of the corner features being performed automatically by the system, the corner features being editable by the user.
         DOC2 teaches creating corner features, the creation of the corner features being performed automatically by the system, the corner features being editable by the user (DOC2 disclosed about creating corner such as: 
    “00:04     drawing rectangles adding rounded,  
     00:07     corners we can add a fill it  
     00:20     exterior expounded exterior corner and a
     00:24     fill it is a rounded interior corner but
     00:28     in AutoCAD terms we use the term fill it 
     00:31     to describe both a fill it and around so
 00:35     we're going to go up and choose the
      00:37     rectangle command and down on the
      00:40     command line we're going to come down
      00:41     and choose filling we're going to put in a fill it value
      00:47     enter we'll ask for the first corner and
      00:50     I'll come and I'll make it and it puts

      00:57     corners I can go and do that again
      01:00    I can pick the fill it command I'll say
      01:16    90-degree corners I have to remember to
      01:18    set the ill it radius to zero so I want
      01:22    to go up to the rectangle command I have
     01:24    to go to the fill it set the radius to
     01:27    zero and now I can go back in and draw
     01:32    90-degree corner rectangles so we can
     01:36    add rounded corners and AutoCAD uses the
     01:40    term fill it to describe those in our
     01:43    rectangles”. Here, at the above transcript, the YouTuber mentioned, by using the AutoCAD tool the corner can be created at the rectangles. The first figure FIG. 1, 90-degree corner rectangles, rounded corner rectangles have been created by the AutoCAD tool. In the FIG. 2 of DOC2 (at timestamp 0:49) some corner features got created by the system or the AutoCAD tool where the user can specify the value of first corner point and fillet radius for a rectangle. Therefore, the creation of corner features has been performed automatically by the CAD system or AutoCAD tool and the user has the control over editing the corner features (as discussed above)).     
DOC1 and DOC2 are analogous because they are related in creating corner features where each corner feature represents the respective corner of the mechanical structure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DOC1 and DOC2 to perform the creation of corners by applying various corner features of AutoCAD tool and build structural members where members are connected together at each corner. One of ordinary skill in the art would have been motivated to make such a combination because, by applying various corner features the corners in the rectangle or any structure can be created or designed, that would help in designing the mechanical structure.
        However, DOC1 and DOC2 don’t teach a processor coupled to a memory, 2836083.v1Docket No.: 4148.1065-00030the memory having recorded thereon a computer program comprising instructions for performing a computer-implemented method.  
        Willis teaches a processor coupled to a memory, 2836083.v1Docket No.: 4148.1065-00030the memory having recorded thereon a computer program comprising instructions for performing a computer-implemented method (Willis disclosed in col. 9 lines 12-20: “In one implementation, a computer program product is tangibly embodied in an information carrier. The computer program product contains instructions that, when executed, perform one or more methods, such as those described above. The information carrier is a computer or machine-readable medium, such as the memory 504, the storage device 506, or memory on processor 502.” Therefore, it is understood that the computer-implemented method is performed in Willis’s disclosure according to the instructions that is stored as a computer program in the memory and the memory is coupled to the processor).
DOC1, DOC2 and Willis are analogous because they are related to design a 3D modeled object or a three-dimensional mechanical structure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DOC1 and DOC2 with Willis to design a 3D modeled object by user-interactive computer-implemented method. One of ordinary skill in the art would have been motivated to make such a combination because, the computer-implemented method and feature-based AutoCAD tool (that is build-in inside the computer) can be employed to design a 3D modeled object or mechanical structure.
        Dependent claims 19-21 are substantially similar to claims 2-4 above and are rejected for the same rationale.      
         Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DOC1, DOC2 and Willis, in view of AutoCAD Architecture (hereinafter AutoCAD) and further in view of Ninomiya et al. (Pub. No. US2018/0089336A1) (hereinafter Ninomiya).
      Regarding claim 10, DOC1, DOC2 and Willis teach The method of claim 1, wherein AutoCAD teaches the mechanical structure is: a building, a steel structure, a welded structure (AutoCAD disclosed in page 8 under ‘Creating Styles with the Structural Member Catalog and Structural Member Style Wizard’ heading “To create AutoCAD disclosed in page 2 about welded structure under ‘weldment states’ heading such as: “A weldment is an inseparable assembly formed by welding together two or more pieces. Inventor models can show the weldment in different states. The “Assembly” state displays the weldment in its unwelded state. The “Welds” state displays the weldment after the pieces have been welded in place. The “Machining” state shows the weldment after post welding machining operations (if any). Additionally, you can display each individual piece with any weld preparation it may have.” Here, AutoCAD taught about weldment states, which can be used in welded structure as well and any mechanical structure related to welded structure can be built); 
       However, AutoCAD doesn’t implicitly teach the mechanical structure is: a machine frame, a structure system based on an aluminum extrusion profile.
      Ninomiya teaches the mechanical structure is: a machine frame, a structure system based on an aluminum extrusion profile (Ninomiya disclosed in page 1 para [0008]: “On the other hand, although three-dimensional CAD has a great advantage in that it can flexibly design a quite complex three-dimensional structure, kinds of machining Ninomiya’s disclosure. Because when we see a picture/figure of a grooving machine, it is obvious that the machine frames would be present in the grooving machine’s structure. Moreover, the aluminum extrusion profile is inherently present in 'dowel driving machine' in Ninomiya’s disclosure. Because the Dowel Driving Machine DEM was specially designed for making cross joints by inserting aluminum dowels into aluminum profiles which are already cut to exact length. Extruded aluminum framing systems can be used to create a frame or base for a broad range of structures, either indoors or outdoors. Therefore, it is understood that any mechanical structure can be built that is related to a machine frame and a structure system based on an aluminum extrusion profile). 
       Therefore, DOC1, DOC2, Willis and AutoCAD and Ninomiya are analogous because they are related to design a 3D modeled object or a three-dimensional mechanical structure. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DOC1, DOC2, Willis to AutoCAD and Ninomiya to design a 3D modeled mechanical structure which can enhance the productivity of a system and produce a High-Quality Design. One of ordinary skill in the art would have been motivated to make such a combination because 3D modeling can benefit in the mechanical structural design such as it improves designer productivity and redraw the design automatically that highly impacts on economy.
.


         
Conclusion
8.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holdren (Patent No. US7062887B1) discloses “An intersecting structural member, and a method for assembling the same, allowing continuous structural members to intersect while also allowing one edge of each of the structural members to be bonded to a skin panel. A first structural member is provided with at least one bendable tab that allows an ingress area in the first member to be opened to permit the passage of a second structural member. This structure and method may be used to eliminate the need for welding collars around the member intersections, reducing labor, materials, weight, complexity of joining, and improving resistance to metal fatigue at the intersections.”   
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 

   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/     Examiner, Art Unit 2129


/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2129